The bill of complaint does allege, as stated in the opinion, that the complainant's assignors were O.R. Chupp and Stella N. Chupp. The appeal was from an order refusing to dismiss the bill so we have only the allegations of the bill before us for consideration. Therefore there is no inaccuracy in the opinion as complained of in and by the petition for rehearing filed by Nelson Properties, Inc. The fact that the bill also attaches to it the assignment executed *Page 389 
only by "O.R. Chupp" is not necessarily so repugnant as to be destructive of the positive allegations of the bill to the effect that "on the said 20th day of February, 1933, the said defendant, Nelson Properties, Inc., entered into a certain contract in writing with plaintiff's assignors, O.R. Chupp and Stella N. Chupp, etc., as set forth in paragraph II of the bill as shown in the transcript of the record.
If the allegations of the bill are untrue, an appropriate issue can be joined on such of them as are material to be proved in order to entitle plaintiff below to the relief sought.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.